WHITING, J.
(concurring specially.) I believe we should ■decide whether the ordinances and franchises .constituted binding •contracts as to all matters therein covered except rates. That they do constitute such contracts I 'believe to be the established law. I cannot agree that the following .are material facts: That •appellant is insolvent; that the plant is mortgaged; and that the bondholders have been running the plant. I do not believe appellant had an absolute right to close down its plant simply because it was losing money; upon the other hand, I do not believe that respondents had a right to have the plant run if it could only be run at a loss, thus confiscating the property. I think respondents had a right to have this gas plant placed in the hands of a receiver and operated to the end that the court might’ ascertain whether it could be run without a confiscation of the property. However, the showing before the court, when the receivership was -applied for, was not such as to warrant the court in appointing the receiver for the purpose of ascertaining whether or not the plant could be run without loss; and the receivership was not sought for that purpose.